DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on September 28, 2022 for application 15987464.
	
Acknowledgements

Claim 15 is canceled.
Claims 1-14 and 16-21 are pending.
Claims 1-14 and 16-21 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments

In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 112 has been withdrawn.
In response to the Applicant’s arguments under 35 USC § 103, Applicant argues that Megill does not disclose “a user selection indicating that the first conversation is legitimate”. Examiner respectfully disagrees as Megill disclose validation of the review/conversation from multiple users associated with the reviewer. Megill disclose a data processing platform that is operable to receive and process inputs from a group of participants in which the inputs can represent a response to a question or could be votes or opinions regarding a response or comment or statement, hence validating a review/conversation. As per the Applicant’s Specification in paragraph 0027, “The set of users 220 can validate the first conversation 215 by providing validation inputs 216-218, such as a like, a comment, an audio review, a video review, a tag, a dub, a back, a recommend, or share of the first conversation” or “In some embodiments, a user can explicitly acknowledge that the first conversation 215 is legitimate, e.g., by selecting a "validate" button associated with the first conversation 215, or implicitly acknowledge, e.g., seeing the first conversation 215 for a specified number of seconds, which can be determined using facial recognition or other techniques”. Therefore, in reference to the Specification, cited art Megill does in fact disclose in other paragraphs such as 0146-0147 that Participant B reacts to comment by clicking agree, disagree, pass, or trash (as indicated by “buttons' 406). 
Applicant further argues that the none of the applied art discloses "a hash for the first conversation based on the one or more conversational parameters" and "determining a number of tokens to be allocated to the first user... based on the hash." Examiner respectfully disagrees as Moshir discloses determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation in (Col. 6 lines 33-34, Col. 8 lines 39-41) where the batch of blockchain transactions maybe the recordings of the conversation between two parties and the communication table comprises a blockchain number identifying a block in the blockchain that contains a hash value of the communication. Also Ghoshal disclose a number of tokens to be allocated to the first user for submitting the first conversation of a number of tokens to be allocated to the first user for submitting the first conversation in Column 30 lines 10-26 where the user may be able to earn points based on such click throughs or earning reward points on the review system may also include the number of reviews created by the user, the number of times the user has viewed other's reviews, the number of comments by the user, the number of solicitations for reviews or comments that the user has responded to, the number of comments on one's authored post that the author has responded to, the response time to any comments.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 17, 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank et al. (US 10,783,539 B2) in view of Ghoshal et al. (US 10,007,936 B1) in view of MEGILL et al. (US 2015/0089399 A1) in further view of Moshir et al. (US 11,089,478 B2)
Regarding Claim 1, Frank discloses a method, comprising: 
generating, at a computer system, [a genesis block] in a blockchain that is indicative of a request for [conversation], the request for conversation received from a content provider for a content (Col. 3 lines 8-13, Col. 3 lines 36-39, Col. 6 lines 54-64)
validating, at the computer system, the first conversation based on validation input to generate a validated first conversation (Col. 4 lines 43-61, Col. 5 lines 3-16)
in response to the validating, encrypting and storing, by the computer system, the validated first conversation as a second block in the blockchain to be accessible by the content provider; and (Col. 6 lines 54-64)
allocating, by the computer system, the number of tokens to the first user (Col. 5 lines 34-59)
Frank does not disclose receiving, at the computer system, a first conversation on the content from a first user and of a number of tokens to be allocated to the first user for submitting the first conversation.
Ghoshal however discloses:
receiving, at the computer system, a first conversation on the content from a first user (Col. 14 line 65-Col. 15 line 35, Col. 18 lines 47-Col. 19 line 14)
publishing the first conversation to a set of users associated with the first user (Col. 15 lines 15-26)
determining a number of tokens to be allocated to the first user for submitting the first conversation of a number of tokens to be allocated to the first user for submitting the first conversation  (Col. 11 lines 36-39, Col. 30 lines 10-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include receiving, at the computer system, a first conversation on the content from a first user and of a number of tokens to be allocated to the first user for submitting the first conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

The combination of Frank and Ghoshal does not disclose: displaying the request for conversation to a first user, determining, at the computer system, one or more conversational parameters present in the first conversation using at least one of natural language processing (NPL), semantic analysis, parsing, or parts-of-speech tagging and receiving a validation input from multiple users wherein the validation input comprises a user selection indicating that the first conversation is legitimate.
MEGILL however discloses: 
- displaying the request for conversation to a first user (¶0008, ¶0081)
- determining, at the computer system, one or more conversational parameters present in the first conversation using at least one of natural language processing (NPL), semantic analysis, parsing, or parts-of-speech tagging (¶0088, ¶0099, ¶0113, ¶0162, ¶0379).
- receiving a validation input from multiple users wherein the validation input comprises a user selection indicating that the first conversation is legitimate (¶0088, ¶0095-¶0099, ¶0146-¶0147)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank and Ghoshal to include [a genesis block] and determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation, the hash indicative, as disclosed in MEGILL, in order to provide a platform for indicating group consensus or disagreement, segmenting participants into groups reflecting common opinions or values to show a pattern among participants’ inputs (see MEGILL ¶0082).

	The combination of Frank, Ghoshal and MEGILL does not disclose determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation.
Moshir however discloses determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation (Col. 6 lines 33-34, Col. 8 lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal and MEGILL to include determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation, as disclosed in Moshir, in order to provide a an enhanced blockchain for verifying the accuracy of records created for tracking digital communications (see Moshir Col. 1 lines 29-31).

Regarding Claim 2, Frank discloses receiving, at the computer system, a request from the content provider to access the first conversation, and sending, using the computer system, the validated first conversation stored as the second block to the content provider (Col. 2 lines 65-67).

Regarding Claim 3, Frank discloses permitting, at the computer system, the content provider to access validated conversations of the users stored in the blockchain, and restricting, at the computer system, the content provider from accessing conversations of the users that are not validated conversations (Col. 3 lines 14-18 and 36-55)

Regarding Claim 4, Frank discloses wherein generating the genesis block includes: setting a list of conversational parameters to be used in determining the hash, and setting a priority of one or more conversational parameters in the list (Col. 6 lines 64- Col. 7 line 16).

Regarding Claim 5, Frank wherein the conversational parameters in the list of conversational parameters are descriptive of multiple aspects of the content (Col. 6 lines 64- Col. 7 line 16).

Regarding Claim 6, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Moshir discloses wherein generating the genesis block includes: receiving, from the content provider, a starter conversation that is descriptive of a specified aspect of the content, and storing the starter conversation in the genesis block (Col. 6 lines 33-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal and MEGILL to include wherein generating the genesis block includes: receiving, from the content provider, a starter conversation that is descriptive of a specified aspect of the content, and storing the starter conversation in the genesis block, as disclosed in Moshir, in order to provide a an enhanced blockchain for verifying the accuracy of records created for tracking digital communications (see Moshir Col. 1 lines 29-31).

Regarding Claim 7, Frank discloses presenting the starter conversation to the first user at a computing device associated with the first user (Col. 3 lines 36-55).

Regarding Claim 8, Frank discloses wherein generating the genesis block includes: setting a maximum number of tokens to be allocated to any of the users per a block of the blockchain, wherein the block stores a specified validated conversation (Col. 6 lines 32-52).

Regarding Claim 9, Frank discloses wherein receiving the first conversation includes: receiving the first conversation as a response to a starter conversation posted by the content provider (Col. 1 lines 52-60).

Regarding Claim 10, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein determining the hash includes: 3 149246881.1Attorney Docket No.: 120299-8005.US00 determining the number of tokens to be allocated to the first user based on any of a number of conversational parameters present in the first conversation or a priority associated with each conversational parameter (Col. 11 lines 36-39, Col. 30 lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include determining the hash includes:   determining the number of tokens to be allocated to the first user based on any of a number of conversational parameters present in the first conversation or a priority associated with each conversational parameter, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 11, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein determining the hash includes: publishing the first conversation to a set of users associated with the first conversation (Col. 15 lines 15-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein determining the hash includes: publishing the first conversation to a set of users associated with the first conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 12, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein validating the first conversation includes: receiving, from the multiple users, the validation input that validates the first conversation, the validation input being any of a comment, a like, a tag, a dub, an audio review, a video review, a recommend, a validate, or a share of the first conversation (Col. 15 lines 15-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein validating the first conversation includes: receiving, from the multiple users, the validation input that validates the first conversation, the validation input being any of a comment, a like, a tag, a dub, an audio review, a video review, a recommend, a validate, or a share of the first conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).
Regarding Claim 13, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal discloses wherein validating the first conversation includes: determining validation points for the first conversation based on the validation input, confirming that the validation points exceed a specified threshold, and generating the second block in the blockchain to store the first conversation as the validated conversation (Col. 3 line 54-Col. 4 line 9, Col. 20 lines 1-18)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein validating the first conversation includes: determining validation points for the first conversation based on the validation input, confirming that the validation points exceed a specified threshold, and generating the second block in the blockchain to store the first conversation as the validated conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 14, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein confirming the validation points exceed the specified threshold includes: confirming that the first conversation is validated by a specified number of users within a specified period (Col. 22 lines 45-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein confirming the validation points exceed the specified threshold includes: confirming that the first conversation is validated by a specified number of users within a specified period, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 17, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share (Col. 15 lines 15-Col. 16 line 25)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 20, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein the first conversation includes any of an audio recording, a video recording, textual data, or any other multimedia data that is descriptive of any aspect of the first content (Col. 14 line 65-Col. 15 line 35, Col. 18 lines 47-Col. 19 line 14).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein the first conversation includes any of an audio recording, a video recording, textual data, or any other multimedia data that is descriptive of any aspect of the first content, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 21, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however disclose wherein allocating the number of tokens to first user includes: permitting the first user to exchange a portion or all of the number of tokens for any of a product, service, or fiat currency (Col. 11 lines 36-39, Col. 30 lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein allocating the number of tokens to first user includes: permitting the first user to exchange a portion or all of the number of tokens for any of a product, service, or fiat currency, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Frank, Ghoshal, MEGILL and Moshir and in further view of O’Brien et al. (US 2018 / 0349968 A1).
Regarding Claim 16, the combination of Frank, Ghoshal, MEGILL and Moshir does not disclose wherein encrypting the first conversation includes: permitting access to the validated conversation using a decryption key based on which the encrypting is performed.
O’Brien however discloses wherein encrypting the first conversation includes: permitting access to the validated conversation using a decryption key based on which the encrypting is performed (¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal, MEGILL and Moshir to include wherein encrypting the first conversation includes: permitting access to the validated conversation using a decryption key based on which the encrypting is performed, as disclosed in O’Brien, in order to provide a system for authenticated customer retail product review management (see O’Brien ¶0015).

Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank, Ghoshal, MEGILL and Moshir in further view of Schneck, III et al. (US 2012/0221479 A1).
Regarding Claim 18, the combination of Frank, Ghoshal, MEGILL and Moshir does not disclose wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block.
Schneck, III however discloses wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block (abstract, ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal, MEGILL and Moshir to include wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block, as disclosed in Schneck, III, in order to provide a system and method authenticating and publishing reviews of service providers (see Schneck, III abstract).
Regarding Claim 19, Schneck, III discloses wherein storing the first conversation includes: in response to receiving the disapproval, storing the first conversation without validating the first conversation in the second block (¶0007).




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685